DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


1.	Claim 35 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
The claim does not fall within at least one of the four categories of patent eligible subject matter because, while it purports to be directed to a manufacture (“medium”), the claim does not specify that medium is non-transitory in nature.  Accordingly, it is within the scope of the claim that it is merely directly to a signal per se. Transitory forms of signal transmission are non-statutory. In re Nuijten, 500 F.3d 1346, 1357, 84 USPQ2d 1495, ___ (Fed. Cir. 2007);
	Additionally, the recited instructions are not recited as causing a computer to execute the claimed steps.  Accordingly, the claim, if recited as non-transitory, would be directed to a mere arrangement of printed matter, which is non-statutory. In re Miller, 418 F.2d 1392, 1396, 164 USPQ 46, ___ (CCPA 1969).

2.            Claims 1-34 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claims 1-34 are directed to managing auctions for data, including facilitating interaction between buyers and sellers, which is considered a commercial interaction.  Commercial interactions fall within a subject matter grouping of abstract ideas which the Courts have considered ineligible (Certain methods of organizing human activity). The claims do not integrate the abstract idea into a practical application, and do not include additional elements that provide an inventive concept (are sufficient to amount to significantly more than the abstract idea). 
Under step 1 of the Alice/Mayo framework, it must be considered whether the claims are directed to one of the four statutory classes of invention. In the instant case, claim 1-17 recite a system comprising interfaces and a blockchain network. Claims 18-34 recite a method with at least one step.  Therefore, the claims are each directed to one of the four statutory categories of invention (apparatus, process).
Under step 2A of the Alice/Mayo framework, it must be considered whether the claims are “directed to” an abstract idea.  That is, whether the claims recite an abstract idea and fail to integrate the abstract idea into a practical application.
Regarding independent claim 1, the claim sets forth a process in auctions for data are managed, including through the facilitation of buyer-to-seller interaction, in the following limitations:
enable one or more data generators to register data; 
enable one or more data consumers to find data and transact with the one or more data generators to obtain access to and/or ownership of data submitted; and 
storing at least a ledger associated with data registered to provide an immutable assignment of ownership rights of the data to the respective one or more data generators, and to provide an immutable record of data transactions.
The above-recited limitations establish a commercial interaction with a consumer to make a product/service recommendation and between a consumer and business to aid in the determination of the recommendation.  This arrangement amounts to both a sales activity or behavior; and business relations.  Such concepts have been considered ineligible certain methods of organizing human activity by the Courts (See MPEP 2106.04(a)).
Claim 1 does recite additional limitations:  
“a data submission interface, the data submission interface configured to” “with the network, the data being stored in a location accessible to data consumers accessing the network”
“a data consumer interface to”
“on the network”
“to the network”
“a blockchain network for”
“with the network via the data submission interface”

These additional elements merely amount to the general application of the abstract idea to a technological environment (“a data submission interface”, “with the network”, “on the network”, etc.).  The specification makes clear the general-purpose nature of the technological environment. Paragraphs 118-122 indicate that while exemplary general purpose systems may be specific for descriptive purposes, any elements or combinations of elements capable of implementing the claimed invention are acceptable.  That is, the technology used to implement the invention is not specific or integral to the claim.
Therefore, considered both individually and as an ordered combination, the additional elements do no more than generally link the use of the abstract idea to a particular technological environment or field of use.  That is, given the generality with which the additional limitations are recited, the limitations do not implement the abstract idea with, or use the abstract idea in conjunction with, a particular machine or manufacture that is integral to the claim.  Additionally, the claims do not reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field, do not effect a transformation or reduction of a particular article to a different state or thing; and do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the abstract idea.  Accordingly, the Examiner concludes that the claim fails to integrate the abstract idea into a practical application, and is therefore “directed to” the abstract idea.

Under step 2B of the Alice/Mayo framework, it must finally be considered whether the claim includes any additional element or combination of elements that provide an inventive concept (i.e., whether the additional element or elements are sufficient to amount to significantly more than the abstract idea).  In the instant case, the additional elements (recited above) simply append well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.  Storing data (i.e., storing and retrieving information in memory) has been repeatedly considered well-understood, routine, and conventional activity by the Courts (See MPEP 2106.05(d)).  Accordingly, the Examiner asserts that the additional elements, considered both individually, and as an ordered combination, do not provide an inventive concept, and the claim is ineligible for patent.                

Independent Claim 18 is parallel in scope to claim 1 and ineligible for similar reasons.  The dependent claims merely embellish the abstract idea and do not confer eligibility on the claimed invention.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claims 1, 8, 12-18, 25, 31-35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Booz et al. (US 20170279774 A1, hereinafter Booz).
Regarding Claim 1
Booz discloses a system for transacting data on a network (abstract), the system comprising: 
a data submission interface, the data submission interface configured to enable one or more data generators to register data with the network, the data being stored in a location accessible to data consumers accessing the network (¶62-63),  
a data consumer interface to enable one or more data consumers to find data on the network and transact with the one or more data generators to obtain access to and/or ownership of data submitted to the network (¶53); and 
a blockchain network for storing at least a ledger associated with data registered with the network via the data submission interface to provide an immutable assignment of ownership rights of the data to the respective one or more data generators, and to provide an immutable record of data transactions (¶25)

Regarding Claims 18, 35
Claims 18 and 35 are parallel in scope to claim 1 and rejected on similar grounds.

Regarding Claims 8, 16-17, 25, 33-34
Booz further discloses:
wherein the data submission interface is in communication with a distributed application used by the one or more data generators (¶¶46-51)
wherein at least one of the one or more data generators is registered on the network, the registration is stored in the blockchain network, and the system is configured to enable registered data generators storage access to submit data to the network (¶¶46-51)
wherein the blockchain ledger comprises one or more of the following: a license of recorded data-stream views; a license of live data-stream views; a record of a sale of an entire data-stream, a sale of generators, or a sale of partial data- streams with a mechanism to pay all owners their share when stream is licensed; a record of a sale of a license to the data; a record of a purchase to signal creation of future data-streams; and a record of a purchase to signal creation of future outcomes, achieved by agreeing to purchase data metrics that meet one or more criteria (¶38)

Regarding Claims 12, 13, 14, 29, 30, 31
Booz further discloses
wherein the data is persisted by the data generator to a local or third party data storage service, the system being further configured to store a mechanism providing access the data persisted by the data generator (¶5)
a storage module, wherein the system is configured to persist data submitted to the system in the storage module (¶5)
wherein the storage module is comprised by the blockchain network (¶5)

Regarding Claims 15, 32
Booz further discloses:
wherein the system is further configured to apply a cryptographic scheme or protocol to the data prior to having the data persisted.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 2-7, 9, 19-24, 26 are rejected under 35 U.S.C. 103 as being unpatentable over Booz in view of Mazier et al. (US 20170161829 A1, hereinafter Mazier).
Regarding Claims 2, 19
Booz discloses the claimed invention except for:
a price discovery mechanism to implement a data purchase transaction process according to a predetermined economic outcome, and to store a record of the transaction in the blockchain ledger

Mazier teaches that it is known to include a price discovery mechanism to implement a data purchase transaction process according to a predetermined economic outcome, and to store a record of the transaction in the blockchain ledger (see ¶47,64) in a similar environment.  It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the invention of Booz with the transaction mechanisms of Mazier, since such a modification would have provided an enhanced user experience providing the capability for buyers and sellers to use a multi-modal interface in a secure cryptographic manner (¶11-12 of Mazier)
Regarding Claims 3-7, 9, 20-24, 26
Booz in view of Mazier further discloses:
wherein the price discovery mechanism provides a bidding process wherein data consumers place bids on one or more atoms of data for purchasing or licensing transactions (Mazier: ¶47, 64)
wherein a clearing price is established and bidders who have met the clearing price can complete a purchase (Mazier: ¶47, 64)
wherein the price discovery mechanism is configured to perform at least one of: approach maximum revenue for the data generators; approach maximum transaction volume; apply a first price sealed auction; apply a second price sealed auction; apply an open ascending or an open descending price setting system; and apply a reserve auction (Mazier: ¶97-98)
a data discovery mechanism configured to access the blockchain network to identify data submitted to the network and implement a search engine using that data (Mazier: ¶17)
wherein the data discovery mechanism is provided via the data consumer interface (Mazier: ¶17, 47, 64)
wherein the data is processed to conform to a schema, by matching the data with an existing schema, or creating a new schema (Mazier: ¶47)




Potentially Allowable Subject Matter
	The Examiner notes that claims 10, 11, 27, and 28 would potentially be allowable over the prior art if amended to incorporate all of the subject matter of the claims from which they depend, and to overcome the 35 USC 101 rejection applied above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Winklevoss et al. (US 11282139) discloses verifying digital assets held in a custodial digital asset wallet, including the transaction of data assets and verifying ownership rights of those assets in a ledger.
Atanda (US 20190253431 A1) discloses intelligent personal information management system, including implementing smart contracts in distributed ledgers.
Kamalsky et al. (US 20190205873 A1) discloses secure control of transactions using blockchain, including implementing smart contracts.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A MISIASZEK whose telephone number is (571)272-6961. The examiner can normally be reached Monday-Thursday. 8:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Smith can be reached on 571272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL MISIASZEK/Primary Examiner, Art Unit 3625